                              Case 1:20-cr-00288-UNA Document 2 Filed 07/29/20 Page 1 of 1
U.S. Departanent of Justice
United States Attorney



                                                                                                                 FILED IN OPEN COURT
                                                                                                           L         U.S.D.C. -Atlanta
                                       IN THE UNITED STATES DISTRICT COURT
                                           FOR THE NORTHERN DISTRICT OF GEORGIA                            !          JUL 29 2020
                                                                     Division: Atlanta                           JAMES N. J4~kTTE~, clerk
                                                                     (USAO: 2019R00236)                        By:                       Clerk

                                  DEFENDANT JNFORMATION RELATIVE TO A CRIMJNAL ACTION


  COUNTY NAME:                Pulton                                       DISTRICT COURT NO.     1   :2 0 C 112 8 8
                                                                           MAGISTRATE CASE NO.

 X Indictment                                        Information                          Magistrate’s Complaint
 DATE: July 29,2020                                  DATE:                                DATE:

                               UNITED STATES Oi’ AMERICA                  SUPERSEDING INDICTMENT
                                          vs.                             Prior Case Number:
                                  ANTONIO BROWN                           Date Piled:

 GREATER OFFENSE CHARGED: X Felony Misdemeanor

                                                             Defendant Information:
Is the defendant in custody? Yes X No
Will the defendant be arrested pending outcome of this proceeding?                  X Yes    No
Is the defendant a fugitive? Yes X No
Has the defendant been released on bond? Yes X No

Will the defendant require an interpreter?                 Yes     X No




District Judge:


Attorney: Thomas J. Krepp
Defense Attorney:
